     Case 2:20-cv-00566-DBB Document 12 Filed 06/15/21 PageID.265 Page 1 of 3




                               THE UNITED STATES DISTRICT COURT

                                            DISTRICT OF UTAH



    PAMELLA LAWRENCE,                                      MEMORANDUM DECISION AND
                                                           ORDER ADOPTING [10] REPORT AND
                             Plaintiff,                    RECOMMENDATION TO DISMISS
                                                           COMPLAINT WITHOUT PREJUDICE
    v.
                                                           Case No. 2:20-cv-00566-DBB-DAO
    SONY PICTURES ENTERTAINMENT;
    AMY PASCAL; MICHAEL LYNTON;                            District Judge David Barlow
    KAZUO HIRAI; CLINT CULPEPPER;
    LEONARD VENGER; CHRIS ROCK; AMY                        Magistrate Judge Daphne A. Oberg
    BAER; GARETH WIGAN; DEAN CRAIG;
    CHRIS ROCK ENTERPRISES; JENNIFER
    L. BROCKETT; MARY HASS; JAMES D.
    NUYGEN; SONY PICTURES
    ENTERTAINMENT COMPANY; and DOES
    1-5000 inclusive,

                             Defendants.


            The Report and Recommendation 1 issued by United States Magistrate Judge Daphne A.

Oberg on June 1, 2021 recommends that the court dismiss Ms. Lawrence’s case for failure to

state a claim. 2 Ms. Lawrence was notified of her right to file any objections to the Report and

Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P.

72. 3




1
    Report and Recommendation, ECF No. 10, filed April June 1, 2021.
2
    Id. at 5.
3
    Id.
     Case 2:20-cv-00566-DBB Document 12 Filed 06/15/21 PageID.266 Page 2 of 3




            On June 14, 2021, Ms. Lawrence filed a document entitled “Plaintiff’s Objection to

Report and Recommendation [Plaintiff’s] Declaration in Support of Forged Judgment.” 4

However, this document does not contain any intelligible arguments or objections to Magistrate

Judge Oberg’s Report. The document appears to be more copies of the same documents and

court pleadings previously provided to the court.

            Federal Rule of Civil Procedure 72(b)(2) provides that “a party may serve and file

specific written objections to the proposed findings and recommendations.” The court is to

determine de novo “any part of the magistrate judge’s disposition that has been properly objected

to.” 5 The court cannot find any specific or proper objections to Magistrate Judge Oberg’s report

and recommendation. In one brief sentence, Ms. Lawrence states, “Plaintiff Objection: Pursuant

28 U.S. Code 144-Bias or prejudice of Judge Oberg.” 6 However, Ms. Lawrence fails to provide

any other facts or analysis supporting this allegation. Because Ms. Lawrence has not met the

standards set forth in the rule, the court need not make any de novo determinations of Magistrate

Judge Oberg’s report and recommendations.

            Furthermore, the court notes that Ms. Lawrence’s opposition acknowledges that the case

was not filed in the correct venue. She states that she erroneously “filed in the wrong court, Utah

court” and gave notice to return, remove, and/or close the case. 7 It appears Ms. Lawrence is

referring to a document filed on September 21, 2020 as a motion to dismiss. 8 This document

provided that Ms. Lawrence would refile in the “correct court.” 9 In her objection, Ms. Lawrence


4
    ECF No. 11.
5
    Fed. R. Civ. P. 72(b)(3).
6
    ECF No. 11 at 5.
7
    Id. at 6.
8
    ECF No. 6.
9
    Id. at 5.



                                                                                                     2
     Case 2:20-cv-00566-DBB Document 12 Filed 06/15/21 PageID.267 Page 3 of 3




again indicated that she filed “in the correct court” in Arizona, referencing case number CV20-

01785-PHX-JJT. 10 While unclear, the court reads this as indicating Ms. Lawrence made a

mistake and took corrective action to file in Arizona.

           Because the court is unable to find any specific objections in Ms. Lawrence’s document,

and because the analysis and conclusions of the Magistrate Judge are sound, the Report and

Recommendation of Magistrate Judge Oberg is adopted.

                                                    ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation 11 is ADOPTED.

Plaintiff’s case is DISMISSED WITHOUT PREJUDICE.

           Signed June 15, 2021.

                                                     BY THE COURT


                                                     ________________________________________
                                                     David Barlow
                                                     United States District Judge




10
     ECF No. 11 at 6.
11
     Report and Recommendation, ECF No. 10, filed June 1, 2021.



                                                                                                     3
